

February 15, 2019


Martyn Smith
6 Sylvan Way
Parsippany, NJ 07960




Dear Martyn,
Your Existing Letter Agreement
Reference is made to the existing letter agreement between Avis Budget Group,
Inc. (the “Company”) and yourself dated June 6, 2017 (the “Existing Agreement”),
which terminated the contract of employment between Avis Budget Services Limited
and yourself dated 25th January 2017 (the “Former Contract”). This letter
agreement amends and restates the Existing Agreement in its entirety, but does
not modify the termination of the Former Contract in any respect.
Assignment
Effective as of June 9, 2017, you were appointed as interim Chief Financial
Officer of the Company (“Interim CFO”), reporting to the Chief Executive Officer
of the Company.
As Interim CFO, you currently (i) have responsibility for the financial affairs
of the Company, (ii) exercise supervisory responsibility for the performance of
the duties of the Company’s Treasurer, Controller and Chief Accounting Officer,
and (iii) have such other duties as may be prescribed by the Board of Directors
of the Company (the “Board”), the Chairman of the Board or the Chief Executive
Officer (collectively, the “Interim CFO Duties”).
For a period of six months following the effective date of the appointment by
the Company of its next permanent Chief Financial Officer (the “CFO Appointment
Date”), you agree to provide services to the Company in connection with
transition-related matters and advise on special projects, including without
limitation within the International Region (the “Transition and Advisory
Services”). The Interim CFO Duties and the Transition and Advisory Services are
collectively referred to herein as the “Assignment.”
For the avoidance of doubt, all duties described in this section will be in
addition to your duties and responsibilities as non-executive director of the
China JV, as long as applicable, and an employer-nominated trustee and director
of Avis Pension Trustees Limited.
Duration
The initial term of the Assignment commenced May 22, 2017 and will terminate
upon the CFO Appointment Date (the “Initial Term”). Following expiration of the
Initial Term, the Assignment will continue for an additional six months (this
six month period being the “Extended Term”).


1



--------------------------------------------------------------------------------




Location
You will be expected to perform the Interim CFO Duties primarily at the
Company’s world headquarters located in Parsippany, New Jersey. You will
continue to be expected to travel to both China, so long as applicable, and the
UK in order to perform your duties, as necessary.
The Transition and Advisory Services are expected to be performed primarily from
the U.K., with travel to the U.S. as may be requested by the Company’s Chief
Executive Officer.
Fees and Expenses Associated with Interim CFO Duties
So long as you continue to hold the position of Interim CFO, you will:
(a)
be paid an annual base salary of $575,000, less applicable taxes and
withholdings, including social security and medicare, according to the customary
U.S. payroll practices of the Company, but in no event less frequently than once
each month;



(b)
be eligible to earn a target annual incentive equal to 80% of your annual base
salary, provided applicable Company and individual performance goals are
achieved, pro-rated for the actual number of days in which you held the position
of Interim CFO during the applicable fiscal year; it being understood that any
annual incentive that becomes payable to you shall be paid as soon as reasonably
practicable following receipt by the Board of the audited consolidated financial
statements of the Company for the relevant fiscal year, but in no event later
than two and a half months following the end of the applicable fiscal year in
which such annual incentive was earned; and



(c)
receive relocation assistance and benefits under the Company’s standard
policies, including:



(i)
Housing in a fully furnished two bedroom apartment or equivalent in the
Parsippany, NJ metropolitan area;

(ii)
Use of a Company automobile on a basis no less favourable than as provided to
any other similarly situated executive of the Company;

(iii)
Reimbursement for up to two business class flights between Newark, NJ and
London, England each month for purposes of home visits; it being understood that
business trips to London will also be considered home visits for purposes of
this benefit and that such tickets may be in either your name or the name of
your spouse;

(iv)
Health coverage under the International Expatriate Health Plan for you and your
spouse; and

(v)
Immigration support.

Any taxes associated with the above relocation assistance will be reimbursed
consistent with the Company’s standard policies.
Fees Associated with Transition and Advisory Services
During the Extended Term, you shall continue to be paid the base salary set
forth above, payable according to customary U.K. payroll practices of Avis
Budget Services Limited, but in no event less frequently than once each month.
At the end of the Extended Term, you will


2



--------------------------------------------------------------------------------




also be paid an amount equal to $912,500, subject to, and contingent upon, your
executing within forty-five days of the end of the Extended Term and not
revoking one or more release agreements, in the form determined by the Company,
which requires you, in part, to release all actual and purported claims against
the Company and its affiliates and which also requires you to agree to certain
confidentiality, competition and non-solicitation restrictions. The fees
described in this paragraph shall be referred to as the “Transition and Advisory
Fees.” All amounts referred to in this paragraph will be paid in GBP at the
applicable exchange rates in effect on or about the payment date.
Travel Expenses
The Company will reimburse you for all reasonable travel and other expenses
incurred by you in connection with the Assignment in accordance with applicable
policies of the Company as in effect from time to time; it being understood that
any travel undertaken in connection with the Transition and Advisory Services
must be done solely at the request of the Company’s Chief Executive Officer. You
shall comply with such limitations and reporting requirements with respect to
expenses as may be established by the Company from time to time and shall
promptly provide all appropriate and requested documentation in connection with
such expenses.
Tax Assistance
The Company will provide U.S. and U.K. personal income tax return preparation
assistance through the Company's Tax Service provider for the year of your move
to the United States and for any years impacted by your relocation to the United
States. You will be responsible for any U.S. and U.K. tax payment with
associated tax liability that arises, except as provided below.

If as a result of your relocation to the U.S. you incur any increased personal
tax liability over your relative home country liability had you not been working
in the U.S. (an “Increased Personal Tax Liability”), the Company will fund the
excess tax incurred in an amount not to exceed an aggregate amount of $250,000
in accordance with the Company’s policies related to expatriate assignments.
In addition, equity awards granted by the Company prior to the start of your
U.S. employment and vested during your U.S. employment may be subject to both
U.K. and U.S. tax liability and tax return filings, and any such vesting may
result in U.S. tax obligations after repatriation.  Should any such U.S. tax
obligations result in respect of such equity awards and you incur an Increased
Personal Tax Liability with respect to such obligations, the Company will also
fund the excess tax incurred, in accordance with the Company’s policies related
to expatriate assignments.  
The Company’s Tax Service provider will prepare a tax reconciliation calculation
to determine the amount due back from the Company, if any, as needed after your
returns have been finalized.


3



--------------------------------------------------------------------------------




Termination
Either the Company or you may terminate the Assignment and the Initial Term or
Extended Term at any time. If the Company terminates other than for cause (as
defined below), the Company shall pay any amount of the Transition and Advisory
Fees that have not yet been paid upon termination so long as the release
condition described above has been satisfied. At the end of the Initial Term,
the Company will pay your reasonable repatriation expenses to the U.K. to the
extent that you are still located in the United States. You will not be entitled
to any repatriation expenses or any remaining Transition and Advisory Fees that
have not yet been paid in the event that the Company terminates your employment
for cause or in the event that you elect to resign.
Section 409A
The intent of the parties is that payments and benefits under this agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended and
the regulations promulgated thereunder (“Section 409A”) and, accordingly, to the
maximum extent permitted, this agreement shall be interpreted and administered
to be in compliance therewith. Each amount to be paid or benefit to be provided
under this agreement shall be construed as a separate identified payment for
purposes of Section 409A and any payments described in this Agreement that are
due within the “short term deferral period” as defined in Section 409A shall not
be treated as deferred compensation unless applicable law requires otherwise.
Except as specifically permitted by Section 409A or as otherwise specifically
set forth in this Agreement, the benefits and reimbursements provided to you
under this agreement and any compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries during any calendar year
shall not affect the benefits and reimbursements to be provided to you under the
relevant section of this agreement or any such plan, program or arrangement in
any other calendar year, and the right to such benefits and reimbursements
cannot be liquidated or exchanged for any other benefit and shall be provided in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.
Further, in the case of reimbursement payments, reimbursement payments shall be
made to you as soon as practicable following the date that the applicable
expense is incurred, but in no event later than the last day of the calendar
year following the calendar year in which the underlying expense is incurred.
Agreement Following End of Extended Term
So long as the Assignment and the Initial Term or the Extended Term have not
been terminated by the Company for cause or voluntarily terminated by you, Avis
Budget Services Limited agrees to enter into a new agreement with you
substantially on the terms of the Former Contract as currently set forth on the
date hereof following the expiration of the Term.
Definition of Cause
For purposes of this letter, “cause” shall mean: (i) your willful failure to
substantially perform your duties as an employee of the Company or any
subsidiary (other than any such failure resulting for your incapacity due to
physical or mental illness); (ii) any act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct against the Company or any


4



--------------------------------------------------------------------------------




subsidiary; or (iii) conviction of a felony or any crime involving moral
turpitude (which conviction, due to the passage of time or otherwise, is not
subject to further appeal).
Applicable Law
This agreement is subject to and shall be interpreted in accordance with the
laws of the State of New Jersey.
Yours sincerely,


/s/ Edward Linnen
Edward P. Linnen
Chief Human Resources Officer
Avis Budget Group, Inc.




AGREED AND ACKNOWLEDGED:


MARTYN SMITH




/s/ Martyn Smith
Martyn Smith
Date: February 15, 2019




AVIS BUDGET SERVICES LIMITED




/s/ Paul Ford
Paul Ford
Date: February 15, 2019




5

